IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL MURRAY; MICHAEL RENO;                        No. 83492
                MICHAEL SARGEANT,
                INDIVIDUALLY AND ON BEHALF OF
                A CLASS OF PERSONS SIMILARLY
                SITUATED; MARCO BAKHTIARI;
                MICHAEL BRAUCHLE; THOMAS
                                                                          FILE
                COHOON; GARY GRAY; JORDAN                                 AUG 1 1 2022
                HANSEN; ROGER KELLER; CHRIS D.
                                                                        ELIZABETH A. BROWN
                NORVELL; POLLY RHOLAS; AND                            CLERK OF S PRENIE COURT

                GERRIE WEAVER,                                       BY    S-
                                                                           DEP    CLERK
                Appellants,
                vs.
                JASMINKA DUBRIC, INDIVIDUALLY
                AND ON BEHALF OF THOSE
                SIMILARLY SITUATED; A CAB, LLC, A
                NEVADA LIMITED LIABILITY
                COMPANY; A CAB SERIES LLC;
                EMPLOYEE LEASING COMPANY, A
                NEVADA SERIES LIMITED LIABILITY
                COMPANY; AND CREIGHTON J.
                NADY, AN INDIVIDUAL,
                Res a ondents.

                                       ORDER OF AFFIRMANCE
                           This is an appeal from a district court order approving a class
                action settlement. Eighth Judicial District Court, Clark County; Kathleen
                E. Delaney, Judge.'
                           Appellants and respondent Jasminka Dubric are taxi drivers
                who allege that their employer, respondents A Cab, LLC, and A Cab Series
                LLC, Employing Leasing Company (collectively, the A Cab respondents)



                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted.
SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                    - 51
                failed to pay them and other drivers minimum wage. The taxi drivers filed
                two separate class action suits against the A Cab respondents: the
                underlying matter brought by Dubric (the Dubric action) and another
                brought by appellants Michael Murray, Michael Reno, and Michael
                Sargeant (collectively, the Murray intervenors) (the Murray action).2   The
                Murray intervenors secured a judgment against the A Cab respondents in
                the Murray action, see A Cab, LLC v. Murray, 137 Nev., Adv. Op. 84, 501
                P.3d 961 (2021), and then intervened in the Dubric action, objecting to the
                proposed class action settlement because of its potential impact on the
                judgment in the Murray action. The remaining appellants are unnamed
                class members of both the Murray action and the Dubric action who objected
                to the Dubric settlement.
                              The Murray intervenors unsuccessfully sought to recuse or
                disqualify Judge Kathleen Delaney from presiding over the Dubric action
                due to alleged bias toward their counsel.     After sending notice to all
                potential class members, class counsel in the Dubric action received nine
                objections to the proposed class settlement and only one member, in
                addition to the Murray intervenors, opted out.3    Thereafter, the district

                court conducted a final fairness hearing and granted respondents' joint



                      2 Whilethere is some overlap of class membership, the Dubric class
                action settlement encompasses claims that go beyond the timeframe of
                those resolved in the Murray class action.

                      3This  court denied appellants' previous request for extraordinary
                relief in which they sought an order requiring the district court to allow
                their class counsel to opt out from the Dubric settlement on behalf of all
                members of the Murray class. See Murray v. Eighth Judicial Dist. Court,
                No. 82126, 2020 WL 7296993 (Nev. Dec. 10, 2020) (Order Denying Petition
                for Writ of Prohibition or Mandamus).

SUPREME COURT
        OF
     NEVADA                                          2
(0) I947A
                         motion to approve their proposed settlement, finding that the settlement
                         was fair, reasonable, and adequate and in the best interest of the class
                         members. Appellants now challenge the order granting final approval of
                         the Dubric settlement, as well as the order denying the Murray intervenors'
                         motion to disqualify Judge Delaney.
                                     As a preliminary matter, we first reject the A Cab respondents'
                         arguments that appellants lack standing to bring this appeal, as appellants
                         are potentially aggrieved by the Dubric settlement order in that it appears
                         to release some of the class claims against the A Cab respondents for less
                         than the amount of the judgments obtained in the Murray action. See Valley
                         Bank of Nev. v. Ginsburg, 110 Nev. 440, 446, 874 P.2d 729, 734 (1994)
                         (defining an aggrieved party as one whose personal or property rights are
                         adversely and substantially affected). Although the Murray intervenors
                         cannot demonstrate that they are individually aggrieved because they were
                         not included in the Dubric settlement class, we conclude that they have
                         standing as class representatives to assert claims on behalf of those Murray
                         class action members who may be adversely affected by the Dubric
                         settlement. See Las Vegas Police Protective Ass'n Metro, Inc. v. Eighth
                         Judicial Dist. Court, 122 Nev. 230, 239, 130 P.3d 182, 189 (2006) (providing
                         that intervenors have "a right to appeal independent from that of the
                         original parties" so long as they are also aggrieved parties pursuant to
                         NRAP 3A(a)). And this court has previously recognized that unnamed class
                         members who objected to a proposed settlement have standing to appeal
                         that settlement. See Marcuse v. Del Webb Crntys., Inc., 123 Nev. 278, 285,
                         163 P.3d 462, 467 (2007) (concluding that unnamed class members "had
                         standing to object to [a] proposed settlement and to appeal the district
                         court's order dismissing the class action based on the settlement").

SUPREME COURT
          OF
       NEVADA                                                  3
(0)   I 947A   .15234.
                            Next, we reject appellants' challenge to the order denying the
                motion to disqualify Judge Delaney. The Murray intervenors' motion to
                intervene in the Dubric class action was still pending when they sought
                Judge Delaney's disqualification. Therefore, the Murray intervenors were
                not yet parties to the Dubric class action, see Aetna Life & Cas. Ins. Co. v.
                Rowan, 107 Nev. 362, 363, 812 P.2d 350, 350 (1991) ("[A] proposed
                intervenor does not become a party to a lawsuit unless and until the district
                court grants a motion to intervene."), and thus lacked standing to move to
                disqualify Judge Delaney. See NRS 1.235(1) (providing that "[a]ny party to
                an action [may] seek{ ] to disqualify a judge for actual or implied bias"
                (emphasis added)). As such, we conclude that the district court did not
                abuse its discretion when it denied the motion to disqualify. See Ivey v.
                Eighth Judicial Dist. Court, 129 Nev. 154, 162, 299 P.3d 354, 359 (2013)
                (reviewing the denial of a motion to disqualify for an abuse of discretion).
                            We also reject appellants' challenge to Dubric serving as the
                class representative because she is a judgment debtor of the A Cab
                respondents in a related federal action. The judgment that forms the basis
                of Dubric's purported conflict of interest did not arise until after the
                respondents reached a settlement in the Dubric action and the record does
                not otherwise demonstrate that she had an injury or "interest in the
                outcome of the litigation" that differed from the other class members such
                that she could not "fairly and adequately protect the interests of the class."4
                Jane Doe Dancer I-VII v. Golden Coin, Ltd., 124 Nev 28, 34-35, 176 P.3d
                271, 275-76 (2008) (discussing the prerequisites for serving as a class
                representative).


                      We are not persuaded by appellants' remaining arguments regarding
                      4

                Dubric's standing to serve as class representative.

SUPREME COURT
        OF
     N EVADA
                                                      4
(0) 1947A
                             Finally, while appellants advance several arguments contesting
                the Dubric settlement terms, they fail to point to any Nevada caselaw or
                statute that would require reversal.5 And although we decline appellants'
                invitation to adopt the Ninth Circuit's eight-factor test for determining
                whether a proposed class action settlement is fair, adequate, and reasonable
                at this time, see Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th
                Cir. 2004),6 we note that the district court here appeared to consider many
                of those factors and the Dubric settlement would likely satisfy that test if
                applied. Indeed, we discern no abuse of discretion in the district court's
                decision to approve the Dubric class settlement. See Marcuse, 123 Nev. at
                286, 163 P.3d at 467 (reviewing a district court's approval of a class action
                settlement for an abuse of discretion).     The record demonstrates that
                respondents reached the settlement as the result of lengthy negotiations



                      5We  decline to consider appellants' argument that the district court
                lacked subject matter jurisdiction to approve the Dubric settlement because
                appellants fail to support this argument with citation to relevant authority.
                See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d
                1280, 1288 n.38 (2006) (explaining that a party is responsible for supporting
                its arguments with salient authority). We also decline to address
                appellants' request that this court impose monetary sanctions against
                Dubric's counsel pursuant to NRS 7.085, raised for the first time in their
                reply brief. See Phillips v. Mercer, 94 Nev. 279, 283, 579 P.2d 174, 176
                (1978).

                      6 We note that Churchill Village, 361 F.3d at 575, concerned whether
                a proposed class settlement was fair and adequate, an explicit requirement
                under the Federal Rules of Civil Procedure, whereas the Nevada Rules of
                Civil Procedure do not contain the same requirement. Compare FRCP
                23(e)(2) (providing that a court may only approve a proposed settlement
                upon "finding that it is fair, reasonable, and adequate"), with NRCP 23(f)
                (requiring court approval before "[a] class action [may] be dismissed or
                compromised").

SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                after conducting a significant amount of discovery and with the assistance
                of both a jointly retained expert and an experienced judicial officer. And
                although there were objections to the settlement, the number of objections
                represented only a small fraction of the total class, and those objectors chose
                not to opt out of the settlement. Lastly, we note that no Nevada caselaw or
                statute requires the district court to make specific findings regarding the
                individual objections to a proposed class settlement or its basis for
                approving such a settlement as appellants suggest.            Based upon the

                foregoing, we
                            ORDER the judgment of the district court AFFIRMED.




                                         Parraguirre
                                                    942       6 "4rum.77.j*




                Hardesty                                       Silver




                cc:   Hon. Kathleen E. Delaney, District Judge
                      William C. Turner, Settlement Judge
                      Leon Greenberg Professional Corporation
                      Rodriguez Law Offices, P.C.
                      Bourassa Law Group, LLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
    NEVADA
                                                          6
 ) I 947A